*313Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Marvin Ballard appeals the district court’s order granting Defendant’s motion to dismiss his malpractice action against Defendant. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Ballard v. Plaud, No. 5:13-ct-03104-H (E.D.N.C. Feb. 3, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.